Citation Nr: 0926303	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  02-09 862	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low 
back disability.

2.  Entitlement to an initial rating higher than 10 percent 
for major depressive disorder prior to January 24, 2008.

3.  Entitlement to a rating higher than 50 percent for the 
major depressive disorder since to January 24, 2008.

4.  Entitlement to an initial rating higher than 30 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which confirmed and continued a 40 percent rating for the 
Veteran's low back disability.  This appeal is also from more 
recent rating decisions in July 2005, February 2008 and July 
2008 granting service connection and assigning initial 
ratings for his major depressive disorder and bilateral 
hearing loss, and a higher rating for his major depressive 
disorder effective January 24, 2008.

Citing his advanced age, the Veteran filed a motion to 
advance this case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
He also requested and was scheduled for a videoconference 
hearing.  However, as will be explained, his motion and 
hearing have become moot.


FINDINGS OF FACT

1.	The Veteran served on active duty from September 1943 to 
December 1945.

2.	On July 9, 2009, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant, through his designated attorney, that he is 
withdrawing his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant 
personally or by his or her authorized representative.  
38 C.F.R. § 20.204.  In this particular case at hand, the 
Veteran's attorney submitted a statement on July 9, 2009 
indicating the Veteran is withdrawing his appeal.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


